SUMMARY ORDER

PER CURIAM.
Wife appeals from a judgment of dissolution of marriage of the Circuit Court of St. *385Louis County in regards to property division and maintenance. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the decree is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A detailed opinion would have no precedential value. The trial court’s decree is affirmed pursuant to Rule 84.16(b).